ORDER
PER CURIAM.
The driver, Charles Maher, appeals the trial court’s judgment dismissing his claim against Ameren UE and granting sum*174mary judgment in favor the Director of Revenue. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b)(5).